ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 99-293 and DRB 99-335 concluding that THOMAS J. FORKIN of NORTHFIELD, who was admitted to the bar of this State in 1995, should be suspended from the practice of law for a period of one year for multiple acts of unethical conduct in a number of matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.5 (failure to return an unearned fee), RPC 1.14 (failure to communicate with client), RPC 1.16 (improper termination of representation), RPC 3.3(a)(1) (false statement of material fact to a tribunal), RPC 7.5(a)(1) (false or misleading letterhead), RPC 8.1(a) (false statement of law or fact to disciplinary authorities), RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), and RPC 5.5(a) and 72.1:26 (practicing law while ineligible);
And the Disciplinary Review Board having determined that prior to reinstatement to practice, respondent should be required to provide proof of his fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics and that on reinstatement respondent should practice *155under the supervision of a practicing attorney for the period of two years;
And good cause appearing;
It is ORDERED that THOMAS J. FORKIN is suspended from the practice of law for a period of one year and until the further Order of the Court, effective May 29, 2001; and it is further
ORDERED that prior to reinstatement, respondent shall demonstrate his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.